DETAILED ACTION
This is the First Office Action in response to the above identified patent 

application filed on May 24, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.16/091,942, filed on October 5, 2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, the limitation “a third mode” is not understood because applicant has not defined either a first mode or a second mode.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cimatti et al. (USPub 2011/0017015).
Cimatti teaches a gearbox comprising: an outer intermediate shaft (16) carrying a first set of shaft gears; an inner intermediate shaft (15) carrying a second set of shaft gears, the inner intermediate shaft running concentrically within the outer intermediate shaft; and a first lay shaft (19) carrying a first set of drive gears and an output gear (between stages III and IV) positioned along the first lay shaft between two of the first set of drive gears, a second lay shaft (20) carrying a second set of drive gears and an output gear (between stages V and VI)  positioned along the second lay shaft between two of the second set of drive gears, each drive gear being coupled to a respective shaft gear to together provide a plurality of gear ratios between the intermediate shafts and an output shaft (transmitting torque between the output gears and a differential 11); wherein: each lay shaft is coupled to the output shaft by the respective output gear; and the output shaft is for connection to a differential (11), the differential having a crown wheel (Fig. 2, between the output shaft and the differential).
Cimatti does not teach the crown wheel of the differential is positioned so that it cuts through a plane positioned on two of the drive gears at the end of the first and second layshafts closest to where the input shaft is removably coupled to the inner and outer intermediate shafts, but illustrates the crown wheel being positioned so it lies adjacent (or almost cuts through) the plane.  
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed device to modify the position of the differential with respect to the transmission gearing of Cimatti, so the crown wheel is positioned to cut through a plane positioned on two of the drive gears, motivation being to adapt the transmission and differential to vehicles having a different size and/or wheel base.
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filling of the claimed device to modify the distance between the differential and the claimed drive gears, as taught by Cimatti, so the crown wheel is positioned to cut through a plane positioned on two of the drive gears, since the Federal Circuit held that where the only difference between the prior art and the claims was a recitation of relative dimensions and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

With respect to claim 2, Cimatti illustrates the output gears of the first and second lay shafts are positioned so that the drive gears of the first and second sets that are coupled to shaft gears carried by the outer intermediate shaft are to one side (ring side, Fig. 2), along the respective lay shaft, of the output gears of the first and second lay shafts and the drive gears of the first and second sets that are coupled to shaft gears carried by the inner intermediate shaft are to the other side (left side, Fig. 2), along the respective lay shaft, of the output gears of the first and second lay shafts.  
With respect to claim 3, Cimatti illustrates the gearbox comprising at least two drive gears to each side of the output gear of the first lay shaft.  
With respect to claim 4, Cimatti illustrates the gearbox comprising at least two drive gears to each side of the output gear of the second lay shaft.
With respect to claim 5, Cimatti teaches the gearbox comprising a plurality of coupling mechanisms.  
With respect to claim 6, Cimatti teaches the coupling mechanisms are configured to selectively couple at least one respective drive gear to the lay shaft of the drive gear.  
With respect to claim 7, Cimatti teaches the coupling mechanisms have a first mode in which the coupling mechanism couples a respective first drive gear to the lay shaft that carries the drive gear, and a second mode in which the coupling mechanism permits the first drive gear to rotate freely about the lay shaft.  
With respect to claim 8, Cimatti teaches at least one coupling mechanism has a third mode in which the coupling mechanism couples a respective second drive gear to the lay shaft that carries the first drive gear and permits the first drive gear to rotate freely about the lay shaft, and the first mode permits the second drive gear to rotate freely about the lay shaft.  
With respect to claim 12, Cimatti illustrates the output gears of the first and second lay shafts are positioned so that the output gears are not between two drive gears being selectively coupled to the respective lay shaft by a common coupling mechanism.  
With respect to claim 13, Cimatti illustrates the first set of shaft gears are coupled to respective drive gears to provide a first set of gear ratios of the plurality of gear ratios, and the second set of shaft gears are coupled to respective drive gears to provide a second set of gear ratios of the plurality of gear ratios.  
With respect to claim 14, Cimatti teaches successive gear ratios alternate between the first set of gear ratios and the second set of gear ratios.  
With respect to claim 15, Cimatti teaches each of the plurality of gear ratios has the same rotational relationship between a rotation of the intermediate shafts and a rotation of the output shaft.  
With respect to claim 16, Cimatti teaches a rotation of each intermediate shaft in one rotational direction causes the output shaft to rotate in the same rotational direction at each of the plurality of gear ratios.  
With respect to claim 17, Cimatti teaches the rotation of each intermediate shaft in a first rotational direction causes the output shaft to rotate in an opposite direction to the first rotational direction at each of the plurality of gear ratios.  
With respect to claim 18, Cimatti teaches the output shaft is coupled to an output gear, and the output gear of the output shaft is coupled to each of the output gears of the first and second lay shafts.  
With respect to claim 19, Cimatti teaches the gearbox comprising: an input shaft (9); a first main clutch (18) having a first mode in which the first main clutch provides for positive torque transfer from the input shaft to the outer intermediate shaft and a second mode in which the first main clutch permits independent motion of the input shaft and the outer intermediate shaft; and a second main clutch (17) having a first mode in which the second main clutch provides for positive torque transfer from the input shaft to the inner intermediate shaft and a second mode in which the second main clutch permits independent motion of the input shaft and the inner intermediate shaft.  
With respect to claim 20, Cimatti teaches a transmission comprising an input shaft (23) configured to rotate in a first rotational direction and second rotational direction opposite to the first rotational direction; a first power source (5) comprising a first drive shaft (6), the first power source being configured to cause the first drive shaft to rotate in a third rotational direction; a second power source (8) comprising a second drive shaft (motor shaft) coupled to the input shaft (23), the second power source being configured to cause the second drive shaft to rotate in the third rotational direction and a fourth rotational direction opposite to the third rotational direction; and a gearbox comprising: an outer intermediate shaft (16) carrying a first set of shaft gears; an inner intermediate shaft (15) carrying a second set of shaft gears, the inner intermediate shaft running concentrically within the outer intermediate shaft; and a first lay shaft (19) carrying a first set of drive gears (I,III,IV,R) and an output gear (between stages III and IV) positioned along the first lay shaft between two of the first set of drive gears, a second lay shaft (20) carrying a second set of drive gears (II,V,VI,VII) and an output gear (between stages V and VI) positioned along the second lay shaft between two of the second set of drive gears, each drive gear being coupled to a respective shaft gear to together provide a plurality of gear ratios between the intermediate shafts and an output shaft (transmitting torque between the output gears and a differential 11); wherein: each lay shaft is coupled to the output shaft by the respective output gear; and the output shaft is for connection to a differential (11), and a crown wheel (Fig. 2) of the differential is positioned adjacent (or almost cuts through) to a plane positioned on two of the drive gears at the end of the first and second layshafts closest to where the input shaft is removably coupled to the inner and outer intermediate shafts; and a first clutch (17) having a first mode in which the first clutch provides for torque transfer between the first drive shaft (6) and the second drive shaft (motor shaft) and a second mode in which the first clutch permits independent motion of the first drive shaft and the second drive shaft; wherein the vehicle is capable to cause the first clutch to enter the first mode to permit the first power source to cause the input shaft to rotate in the first rotational direction, and cause the first clutch to enter the second mode to permit the second power source to cause the input shaft to rotate in the second rotational direction.  As described above in connection to claim 1, it would have been obvious to position the crown gear as claimed.

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cimatti et al. (USPub 2011/0017015), as applied to claim 1 above, and further in view of Applicant’s Admitted Prior Art (AAPA) in Figure 1.
Cimatti does not teach two drive gears on a lay shaft having a shared common coupling mechanism for selectively coupling two drive gears to the layshaft.  However, it was known to configure a transmission with a shared common coupling mechanism for selectively coupling two adjacent drive gears to a layshaft.  For example, Figure 1 of applicant disclosure illustrates a prior art transmission having a shared common coupling mechanism (11) for selectively coupling two drive gears to a layshaft (7,8).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to configure the transmission of Cimatti with a shared common coupling mechanism for selectively coupling each pair of adjacent drive gears to a respective layshaft, as taught in Figure 1 of AAPA, motivation being to provide a simple coupling mechanism for controlling the transmission.
With respect to claim 10, Cimatti illustrates the drive gears on the first lay shaft are divided into pairs.
 With respect to claim 11, Cimatti illustrates the drive gears on the second lay shaft are divided into pairs.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C JOYCE/Acting Supervisory Patent Examiner of Art Unit 3658